Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 8-19 are allowable. Claims 20-25, previously withdrawn from consideration as a result of a restriction requirement, require all the allowable limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on September 26, 2021, is hereby withdrawn and claims 20-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Heidtmann (US 2016/0120212), Dueweke (US 2019/0150500), Boucher (US 2019/0320708) and Simpson (US 2020/0015516).
Although Heidtmann teaches an apparatus and method for filling herb receptacles comprising a base assembly with vibrating platform, a holding tray and a loading tray; Heidtmann does not teach or suggest the vibrating platform is moveable via a user manipulation lift arrangement between a loading configuration at a first height and a packing configuration at a second height greater than the first height.
Although Dueweke teaches an apparatus and method for filling herb receptacles comprising a base assembly with vibrating platform, a holding tray and a loading tray; Dueweke does not teach or suggest the vibrating platform is moveable.
Although Boucher teaches an apparatus and method for filling herb receptacles comprising a base assembly, a holding tray and a loading tray; Boucher does not teach or suggest a vibration platform.
Although Simpson teaches an apparatus and method for filling herb receptacles comprising a base assembly with vibrating means, a holding tray and a loading tray; Simpson does not teach or suggest a vibration platform that is movable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741